Citation Nr: 1411226	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  09-28 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to June 19, 2007, and an initial rating in excess of 10 percent from June 19, 2007, for allergic rhinitis.

2.  Entitlement to service connection for sinusitis, to include on a secondary basis.

3.  Entitlement to service connection for a gastrointestinal disorder, to include gastro-esophageal reflux disease (GERD), including on a secondary basis.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to April 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and April 2009 rating decisions from the RO.

In a February 2007 rating decision, the RO granted the Veteran's claim of service connection for allergic rhinitis, evaluated as noncompensable, effective from November 15, 2001.  In June 2007, the Veteran requested reconsideration of the February 2007 evaluation.  The Board accepts the June 2007 statement as a valid and timely notice of disagreement (NOD) contesting the noncompensable rating assigned for allergic rhinitis.  In a January 2008 rating decision, the RO confirmed and continued the noncompensable rating; and in a May 2008 statement, the Veteran continued to express disagreement with this rating.

In an April 2009 rating decision, the RO denied the Veteran's claims of service connection for sinusitis, a gastrointestinal disorder (to include GERD), and an acquired psychiatric disorder (claimed as anxiety).  The RO also increased the disability rating for allergic rhinitis from noncompensable to 10 percent disabling, effective from October 20, 2008.

The Veteran filed a NOD in April 2009 contesting the denial of service connection for sinusitis.  In July 2009, the RO furnished the Veteran a Statement of the Case (SOC) that addressed the sinusitis claim.  In August 2009, the Veteran filed his Substantive Appeal (VA Form 9).

In July 2009, the RO furnished the Veteran a SOC that addressed the initial 10 percent rating assigned for allergic rhinitis.  In August 2009, the Veteran filed his Substantive Appeal (VA Form 9).  In a rating decision, dated in May 2010, the RO assigned an effective date of June19, 2007, for the 10 percent rating assigned for the service-connected allergic rhinitis.

The Veteran filed a NOD in April 2010 contesting the denial of service connection for a gastrointestinal disorder (to include GERD) and an acquired psychiatric disorder (claimed as anxiety).  In June 2012, the RO furnished the Veteran a SOC that addressed the appeal concerning both of these issues.  In July 2012, the Veteran filed his Substantive Appeal (VA Form 9).

In June 2010, the RO furnished the Veteran a Supplemental SOC that addressed each of the issues currently on appeal.

In February 2013, the Veteran appeared for a Board hearing at the local RO before the undersigned Veteran's Law Judge.  A copy of the transcript has been associated with the claims file.

A review of the Virtual VA paperless claims processing system revealed VA outpatient treatment records dated February 2012 to November 2012 and a copy of the February 2013 Board hearing transcript.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for sinusitis, a gastrointestinal disorder (to include GERD), and an acquired psychiatric disorder (claimed as anxiety) are  addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record shows that the Veteran's allergic rhinitis does not result in greater than 50 percent obstruction on both sides or complete obstruction on one side prior to June 7, 2007; nor does it manifest polyps at any time pertinent to the present appeal.


CONCLUSIONS OF LAW

1.  At least for the period from June 7, 2007, the criteria for an initial 10 percent rating for allergic rhinitis are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6522 (2013).

2.  The criteria for an initial compensable rating prior to June 7, 2007, and an initial rating in excess of 10 percent thereafter, for allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6522 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluation for the Veteran's allergic rhinitis, VA's duty to notify has been satisfied. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained.  VA provided the Veteran with adequate medical examinations in October 2006, January 2007, December 2007, February 2009, and August 2012.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Moreover, there is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Acting Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for a higher evaluation for allergic rhinitis and the claimant volunteered his subjective symptoms and employment history during the period under consideration.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary. 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's allergic rhinitis is rated as noncompensable (zero percent disabling) prior to June 19, 2007, and is rated as 10 percent disabling from June 19, 2007, under Diagnostic Code 6522 for allergic or vasomotor rhinitis.  38 C.F.R. § 4.97.  Under this code, a 10 percent rating is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side; and a 30 percent rating warranted for allergic rhinitis with polyps.  Id.

In every instance where the schedule does not provide for a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirement for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Background

A review of the Veteran's private treatment records indicates that the Veteran has continually received treatment for both acute and chronic manifestations of allergic rhinitis since the early 1980s.  Prior to 2007, the private treatment records do not reflect any indication of a 50 percent or more blockage as a result of his allergic rhinitis.  However, in a June 7, 2007, treatment note from Dr. J. L., the result of the Veteran's nasal endoscopy revealed over 50 percent blockage, bilaterally (at that time), with the right greater than the left.  Subsequently dated private treatment records, through May 2010, have continued to show such a blockage, but have demonstrated no showing of polyps.

VA medical records include reports of VA examination conducted in October 2006, January 2007, and December 2007.  During these examinations, the VA examiner reviewed the Veteran's claims file and examined the Veteran in-person.  Following each examination, the evaluation results revealed no finding of a 50 percent or more blockage or polys.  The diagnoses were of allergic rhinitis and allergic vasomotor rhinitis.

When VA conducted an examination of the Veteran in February 2009, the VA examiner found that the Veteran had a blockage of 80 percent on the right side, and 50 percent on the left side.  There was no finding of polyps.  The diagnosis was of allergic rhinitis.  

Upon VA examination in August 2012, the VA examiner reviewed the Veteran's claims file and examined the Veteran in-person.  The examination results revealed no finding of a 50 percent or more blockage, or polyps.  The diagnosis was of allergic rhinitis.

Analysis

The Veteran contends that his allergic rhinitis is worse than reflected by a noncompensable evaluation prior to June 19, 2007, and by a 10 percent evaluation thereafter.  To this effect, at his February 2013 Board hearing, the Veteran testified that he has often sought medical treatment and suffers from continual problems from blockage and breathing.

Here, the record evidence does show that the Veteran has received repeated private treatment for a history of breathing problems for nasal blockage over the years.  The record also reveals that the Veteran's allergic rhinitis began to show evidence of a 50 percent or more nasal obstruction on June 7, 2007.  However, the record does not show evidence of such an obstruction prior to that date.  Moreover, the record reveals no evidence showing polyps at any time during the pendency of the appeal.  The Board therefore finds that the most probative evidence of record shows that that Veteran is entitled to an initial 10 percent rating June 7, 2007, which is earlier than the current effective date of June 19, 2007, assigned for that rating.  A noncompensable rating is still warranted for his allergic rhinitis prior to June 7, 2007, as there is no showing of a 50 percent or more nasal obstruction or polyps prior to that time.  Additionally, an initial rating in excess of 10 percent for his allergic rhinitis is not warranted at any time during the present appeal period, as there has been no showing of polyps during that time.  38 C.F.R. § 4.97, Diagnostic Code 6522.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, the schedular evaluations in this case are not inadequate.  The ratings in excess of those assigned are provided for certain manifestations of the service-connected allergic rhinitis, but the evidence reflects that those manifestations, namely the presence of a blockage of 50 percent or more prior to June 7, 2007, or polyps at any time during the appeal, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hypertension, as the criteria assess social and occupational impairment.  Further, it is noted that in each of the Veteran's VA examinations, the examiners took occupational and activities of daily living into account, finding that the Veteran's condition created no functional impacts.  There were also no indications in the claims file of frequent hospitalizations due to this condition.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.

In adjudicating the current appeal the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims she is unable to work due to a service connected disability).  However, this issue has not been raised by the Veteran or the record.

The Board has also considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claim, the Board finds that this doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Subject to the laws and regulations governing monetary awards, entitlement to an initial rating of 10 percent from June 7, 2007, for allergic rhinitis is granted.

Entitlement to an initial compensable rating prior to June 7, 2007, and an initial rating in excess of 10 percent from June 7, 2007, for allergic rhinitis is denied.





REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a remand is required to obtain new VA examinations.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Sinusitis

In the present case, the Board notes that the record contains an August 2012 VA examination opinion that found that the Veteran's sinusitis was less likely than not secondarily related to the service-connected allergic rhinitis.  In support, the examiner provided that the Veteran has not had sinusitis since 2012.  However, he did not explain how the prior findings of sinusitis would not support a current diagnosis and there was no rationale provided as to why any previously diagnosed sinusitis was not related to allergic rhinitis.  

The Board additionally notes that the Veteran posited a possible theory of direct service connection at the February 2013 Board hearing.  To this effect, the Veteran stated that his frequent colds in service may have been misdiagnosed sinusitis.  The 2012 VA examiner did not address this theory of service connection.

As there is evidence of a possible in-service incurrence or, in the alternative, a service-connected condition upon which a nexus may exist, the Board finds that the August 2012 VA examination is inadequate, inasmuch as it does not address the theory of direct service connection and did not provide a sufficient rationale regarding secondary service connection.  Accordingly, a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Gastrointestinal Condition

Here, the Veteran was provided with a VA examination in August 2012.  The Veteran indicated that he did not have this condition in service and that it began shortly thereafter.  At the examination, the examiner opined that it was less likely than not that the Veteran had GERD that was caused by allergic rhinitis.  In support, the examiner provided that the Veteran's medical records showed no diagnosis of GERD and that there was no credible medical reference indicating that drainage from allergic rhinitis can cause acid reflux.  During the examination, the examiner noted that the Veteran carried prior diagnoses of gastritis, duodenitis, and esophagitis, but no discussion or analysis ensued with regard to their possible relationship to the Veteran's allergic rhinitis.  Additionally, although the examiner found that the Veteran did not have a diagnosis of GERD, it was noted that the Veteran had been prescribed and was currently taking medication for this condition.

The Board notes that an instruction found on the examination report to the examiner indicated that the diagnosis of GERD can be based upon treatment with proton pump inhibitors, of which the Veteran's currently prescribed Omeprazole is one.  However, the examiner, other than mentioning that the Veteran was taking this medication, did not discuss why this would not be a sufficient indication for a diagnosis of GERD.

As there is evidence of a service-connected condition upon which a nexus may exist, the Board finds that the August 2012 VA examination is inadequate, inasmuch as it did not address the alternative means of diagnosing GERD, did not provide an analysis and discussion regarding the Veteran's additional gastrointestinal disorders, and did not provide a sufficient rationale regarding secondary service connection.  Accordingly, a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Anxiety

In regard to the Veteran's claim for anxiety, a VA examination was provided in August 2012.  At this examination, the examiner noted that the Veteran did not carry any current psychiatric diagnoses, to include anxiety.  Rather, the examiner noted that the Veteran displayed behaviors related to stress and suspiciousness, particularly in dealing with VA.  Although the Veteran's VA outpatient treatment records show a possible assessment of anxiety in August 1981, there was no discussion of this.

As there is evidence of a service-connected condition upon which a nexus may exist, the Board finds that the August 2012 VA examination is inadequate, inasmuch as it did not fully address the Veteran's prior psychiatric treatment history that may have been relevant to the claim, particularly because such treatment was close in proximity to the time when the Veteran left service.  Accordingly, a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

The Board further notes that the Veteran indicated at his Board hearing that he was provided with a psychological assessment by an entity called TRC sometime after he quit working for VA.  Further, he indicated that he sought psychiatric treatment at a facility called Red Oak Psychiatry.  There are no such records currently associated with the claims file and it does not appear that the VA has previously made any attempts to obtain them.  As there records may be highly probative regarding the issue of a current disability and its potential relationship to the Veteran's service and/or service-connected allergic rhinitis, an attempt must be made to obtain them.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  In particular, the Veteran's records from TRC and Red Oak Psychiatry should be obtained.  Additionally, appropriate efforts must be made to obtain all outstanding VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any new evidence has been associated with the claims file, the AMC should arrange to have the Veteran scheduled for a VA ear, nose, and throat examination.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies [(to include x-rays, if necessary)] should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with sound medical judgment, as to the following questions: (1) is it at least as likely as not (50 percent or greater probability) that the Veteran's sinusitis had its onset in service or is otherwise associated with incident or event of service?  (2) Is it at least as likely as not (50 percent or greater probability) the Veteran's sinusitis was caused by the service-connected allergic rhinitis?  (3) Is it at least as likely as not that the Veteran's sinusitis was aggravated (i.e., permanently worsened beyond its normal progression) by the service-connected allergic rhinitis?

In providing these opinions, the examiner is requested to consider the following:

* The Veteran's contention of direct service connection via a misdiagnosis of his sinusitis as a cold in service; and
* the Board's factual finding that the Veteran carries diagnoses of sinusitis in his treatment records.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.  The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3. Additionally, the AMC should arrange to have the Veteran scheduled for a VA gastrointestinal examination.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies [(to include x-rays, if necessary)] should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current gastrointestinal disorders, to specifically include gastritis, duodenitis, and esophagitis.  If none of these disorders are found based upon the Veteran's history and physical examination, the examiner should explain why the criteria for these diagnoses are not met. Additionally, the examiner should consider whether the prescribing of Omeprazole can serve as a confirming diagnosis of GERD or why it cannot.  The examiner must provide a thorough rationale in this regard.

Then, with respect to each such diagnosed disorder, the examiner should render an opinion, consistent with sound medical judgment, as to the following questions:  (1) is it at least as likely as not (50 percent or greater probability) that any gastrointestinal disorder that the Veteran now has, had its onset in service or is otherwise related to any incident or event of service?  (2) Is it at least as likely as not (50 percent or greater probability) that any gastrointestinal disorder that the Veteran now has, was caused by the service-connected allergic rhinitis?  (3) Is it at least as likely as not (50 percent or greater probability) any gastrointestinal disorder that the Veteran now has, was aggravated (i.e., permanently worsened beyond its normal progression) by the service-connected allergic rhinitis?

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.  The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

4. Also, the AMC should arrange to have the Veteran scheduled for a VA psychiatric examination.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disorders, to specifically include anxiety.  If a mental disorder is found based upon the Veteran's history and physical examination, the examiner should explain why the criteria for such a diagnosis is not met. Additionally, the examiner should consider the provisional diagnosis of anxiety in the 1981 VA outpatient treatment record and discuss such accordingly.

The examiner should render an opinion, consistent with sound medical judgment, as to the following: (1) is it at least as likely as not (50 percent or greater probability) that any psychiatric disorder that the Veteran now has, had its onset in service or is otherwise related to any incident or event of service?  (2) Is it at least as likely as not (50 percent or greater probability) that any psychiatric disorder that the Veteran now has, was caused by the service-connected allergic rhinitis?  (3) Is it at least as likely as not (50 percent or greater probability) any psychiatric disorder that the Veteran now has, was aggravated (i.e., permanently worsened beyond its normal progression) by the service-connected allergic rhinitis?  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.  The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be deemed necessary, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


